STATE OF WEST VIRGINIA 

                                                    SUPREME COURT OF APPEALS

                                                                                     FILED
In re A.P., I.P.-1, and I.P.-2                                                     April 9, 2018
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
No. 17-0991 (Cabell County 16-JA-57, 58, and 59)                                     OF WEST VIRGINIA 




                                                          MEMORANDUM DECISION
         Petitioner Father R.P., by counsel Michael A. Meadows, appeals the Circuit Court of
Cabell County’s September 22, 2017, order terminating his parental rights to A.P., I.P.-1 and
I.P.-2.1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel
S.L. Evans, filed a response in support of the circuit court’s order. The guardian ad litem
(“guardian”), Elizabeth Gardner Estep, filed a response on behalf of the children also in support
of the circuit court’s order. Petitioner filed a reply. On appeal, petitioner argues that the circuit
court erred in (1) denying his motion to extend his post-dispositional improvement period, (2)
terminating his parental rights, and (3) ratifying the emergency custody of the children following
the preliminary hearing.2

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       In March of 2016, the DHHR filed an abuse and neglect petition against petitioner and
the mother. The DHHR alleged that it received a referral following the mother’s arrest and
incarceration on federal drug charges in February of 2016. Petitioner had been incarcerated since
June of 2015 and his expected release from incarceration was December of 2016. According to

                                                            
              1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of children share the same initials,
we will refer to them as I.P.-1 and I.P.-2, respectively, throughout this memorandum decision.
              2
         Petitioner lists multiple assignments of error concerning the circuit court’s termination
of his parental rights. We will address them together.




                                                                   1